COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Chris Wilmot v. Harry A. Bouknight, Junior

Appellate case number:    01-13-00738-CV

Trial court case number: 2010-00373

Trial court:              295th District Court of Fort Bend County

        On March 3, 2014, appellant, Chris Wilmot, filed a motion for review of the trial court’s
February 17, 2014 order finding appellant’s net worth to be $1,073,537.00 for purposes of
determining a supersedeas bond and concluding that the $10.00 bond filed by appellant is not
effective to supersede the judgment. See TEX. R. APP. P. 24.4(a). Appellant also filed an
emergency motion to stay requesting the Court (1) stay enforcement of the trial court’s February
17, 2014 order and (2) stay execution or enforcement of the trial court’s Amended Final
Judgment. See TEX. R. APP. P. 24.4(c).
        We grant appellant’s emergency motion to stay and stay the trial court’s February 17,
2014 order and all proceedings in the trial court, including execution or enforcement of the trial
court’s Amended Final Judgment. See TEX. R. APP. P. 24.4(c).
      The Court requests a response to appellant’s motion for review by appellee, Harry A.
Bouknight, Junior. Any response by appellee is due no later than March 21, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court


Date: March 6, 2014